Herlihy, J.
The claimant appeals from a decision denying unemployment insurance benefits. The employment of claimant was terminated in March, 1964, due to her having attained retirement age. She received 12 unemployment benefit checks until she moved to California. Thereafter a hearing was held in that State at which the claimant testified that albeit the prevailing wage was $300 per month, she could not work for less than $90 per week. She further stated that she had not made application for work to any of the establishments in and about the community where she resided. The board found that she was unavailable for employment because she made no effort to obtain clerical work for .which she was qualified at the prevailing rate of pay in the area to which she had moved. The determination of this factual issue was exclusively within the province of the board and supported by substantial evidence. Decision affirmed, without costs.
Gibson, P. J., Taylor, Aulisi and Hamm, JJ., concur.